DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 2 September 2022.  The amendments to the claims, abstract, and title have been entered.  Claims 1-8, 11-12, 14-15, and 17-21 are pending. 

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Garrett Tobin (Reg. No. 77,494) on 8 September 2022.

The claims have been amended as follows: 
Claims 1-7 have been canceled.
In claim 8 at last line, “support” has been changed to -- radial support --.
In claim 12 at line 2, “system comprises:” has been change to -- system comprises an axial support bracket comprising: --.
In claim 12 at last line, “support” has been changed to -- axial support --.
In claim 15 at line 16, “a radial” has been changed to -- an axial --.

Allowable Subject Matter
Claims 8, 11-12, 14-15, and 17-21 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646